DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Acknowledgement
Applicant’s amendment filed on August 29, 2022 is acknowledged. Accordingly claims 23-27, 29-35, 37-43 and 45-46 is acknowledged.

Terminal Disclaimer
The terminal disclaimer filed on April 13, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,339,275 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Response to Arguments
Applicant’s arguments with respect to claim(s) 23-27, 29-35, 37-43 and 45-46 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 23-27, 29-35, 37-43 and 45-46 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Thoma U.S. Patent Application Publication No. 2002/0152393 A1in view of Wilkinson U.S. Patent Application Publication No. 2008/0082449 A1

As per claims 23, 31 and 39, Thoma discloses a method of operation on a client device having a rights manager, the method comprising:
	receiving by the client device, from a license server, a challenge to confirm that the client device successfully applied a license defining rights to certain contents on the client device, wherein receiving the challenge includes receiving an encrypted communication intended for the client device (0061, which discloses that “The content server 18 sends 126 the solved challenge and transfer ticket 90a back to terminal device 12.  The terminal device 12 checks 127 challenge and transfer ticket 90a and finally activates 128 an e-content license.  The e-content can be read after completion of the above process 120.”);
wherein the rights manager circuitry to check on the license to ensure rights to the certain contents are granted before the certain contents are played or executed, wherein checking on the license includes accessing a license database where licenses are deposited and maintained (0008, which discloses that “The method sends a solved challenge and a transfer ticket back to the borrower's terminal device to allow the borrower terminal device to check the challenge and the transfer ticket to activate the e-content license.”);
obtaining the license and a targeted challenge identifier targeting the client device via decoding the encrypted communication by the rights manager of the client device (0061, which discloses that “The terminal device 12 checks 127 challenge and transfer ticket 90a and finally activates 128 an e-content license.”);
wherein obtaining the license and the targeted challenge identifier comprises decrypting the encrypted communication using a private key of the client device having the rights manager (0033, which discloses that “The private key is used to decrypt an encrypted license key…”; 0062, which discloses that “The license key is decrypted 134 using the device's private key, but the license is not yet activated”);
applying the license to define rights to the certain contents on the client device (0061, which discloses that “The terminal device 12 checks 127 challenge and transfer ticket 90a and finally activates 128 an e-content license.  The e-content can be read after completion of the above process 120.”); and
wherein prior to applying the license, receiving a challenge to demonstrate successful application of the license, wherien receiving the challenge incudes receiving the encrypted communication (0008, which discloses that “The method sends a solved challenge and a transfer ticket back to the borrower's terminal device to allow the borrower terminal device to check the challenge and the transfer ticket to activate the e-content license.”);
confirming, by the rights manager, that the encrypted communication was not intercepted by a spoofing device and that the client device being an intended recipient has successfully applied the license, wherein the confirming includes communicating the targeted challenge identifier to the license server.
What Thoma does not explicitly teach is:
confirming, by the rights manager, that the encrypted communication was not intercepted by a spoofing device and that the client device being an intended recipient has successfully applied the license, wherein the confirming includes communicating the targeted challenge identifier to the license server.
Wilkinson discloses the method comprising:
confirming, by the rights manager, that the encrypted communication was not intercepted by a spoofing device and that the client device being an intended recipient has successfully applied the license, wherein the confirming includes communicating the targeted challenge identifier to the license server (see fig. 2 and associated text; 0044, which discloses that “To complete the licensing exchange, the client 510 responds to the device challenge presented in the previous exchange. When the device 520 has confirmed that the client successfully interpreted its challenge, the licensing exchange and verification is complete. The device is able to now make the corresponding assertion about the client 510 that the client is the valid holder of the presented licensee certificate.”; 0042).
Accordingly it would have been obvious to one of ordinary skill in the art at time of applicant’s invention to modify the method of Thoma and incorporate a method further comprising: confirming, by the rights manager, that the encrypted communication was not intercepted by a spoofing device and that the client device being an intended recipient has successfully applied the license, wherein the confirming includes communicating the targeted challenge identifier to the license server in view of the teachings of Wilkinson in order to enhance security of the transaction

As per claims 24, 32 and 40, Thoma further discloses the method, wherein the targeted challenge identifier comprises a resource locator identifying a confirmation resource provided by the license server, and wherein the communicating the targeted challenge identifier to the license server comprises accessing the confirmation resource (0061).

As per claims 25, 33 and 41, Thoma further discloses the method, wherein the targeted challenge identifier further comprises a unique identifier identifying the license (0050; 0053; 0058).

As per claims 26, 34 and 42, Thoma further discloses the method, wherein the unique identifier identifying the license is obtained or derived from the license (0050; 0053; 0058).

As per claims 27, 35 and 43, Thoma further discloses the method, wherein the license comprises a revocation license (0008), and
wherein applying the license comprises applying the revocation license to revoke rights to the certain contents on the client device (0008).

As per claims 29, 37 and 45, Thoma further discloses the method, wherein the targeted challenge identifier comprises a uniform resource locator (URL) that includes an address of another server, different from the license server, and a unique identifier that uniquely identifies the license (see fig. 1 and associated text; 0079).

As per claim 30, 38 and 46, Thoma further discloses the method, wherein communicating the targeted challenge identifier to the license server comprises accessing the another server using the URL (see fig. 1 and associated text; 0079).

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Charles C. Agwumezie whose number is (571) 272-6838. The examiner can normally be reached on Monday – Friday 8:00 am – 5:00 pm.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Hayes can be reached on (571) 272 – 6708.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHINEDU C AGWUMEZIE/Primary Examiner, Art Unit 3685                                                                                                                                                                                                        September 6, 2022